MEMORANDUM **
Saul Cervantes-Llamas appeals the 70-month sentence imposed following his guilty plea conviction for unlawful reentry after deportation, in violation of 8 U.S.C. § 1326. We dismiss the appeal.
Cervantes-Llamas contends that the district court erred by not granting a downward departure. A district court’s refusal to depart from a prescribed sentencing guideline range is unreviewable on appeal unless the district court rested its decision on an erroneous belief that it *540lacked the authority to do so. See 18 U.S.C. § 3742(a); United States v. Riverar-Sanchez, 222 F.3d 1057, 1064 (9th Cir. 2000). Here, the district court properly recognized and exercised its discretion and sentenced Cervantes-Llamas within the applicable guideline range. Therefore, we lack jurisdiction to review Cervantes-Llamas’ contentions on appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.